Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 31-34, 36, 38-46, 49, 51, 52, 54, 55, 57-60, 62, 65, 66, and 68-100 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 31, 44, and 58, the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 2-22, dated 2/25/2022) were persuasive and overcome the 35 U.S.C. 112(b) and 35 U.S.C. 103 rejections. 
Independent Claim 31 recites limitations that include a processing system, comprising:
a processing station;
a track system that comprises a plurality of intermittently disposed track sections,
each of the plurality of intermittently disposed track sections having one of a rectangular shape and a triangular shape at the edges thereof; and
a plurality of automated carriers that move along the track system carrying a plurality of processing bins to and from the processing station
wherein the processing station comprises a perception unit that perceives identifying indicia representative of an identity of an object among a plurality of objects received from an input conveyance system;
wherein the processing station further comprises an articulated arm having an end effector that acquires the object from among the plurality of objects at an input area of the processing station
and deposits the object into an identified processing bin moved along the track system to the processing station by one of the plurality of automated carriers,


Independent Claim 44 recites limitations that include a processing system, comprising:
a plurality of processing stations;
a track system that comprises a plurality of intermittently disposed track sections,
each of the plurality of intermittently disposed track sections having one of a rectangular shape and a triangular shape at the edges thereof; and
a plurality of automated carriers that move along the track system for carrying a plurality of processing bins between the plurality of processing stations,
wherein each processing station comprises a perception unit that perceives identifying indicia representative of an identity of an object among a plurality of objects received from an input conveyance system,
wherein each processing station further comprises an articulated arm having an end effector that acquires the object from among the plurality of objects at an input area of the processing station and 
deposits the object into an identified processing bin moved to the processing station by one of the plurality of automated carriers,
said identified processing bin being associated with the identifying indicia and said identified processing bin being provided as one of the plurality of processing bins, and
wherein the plurality of automated carriers move along the track system in at least two mutually orthogonal directions.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record. 

Independent Claim 58 recites limitations that include a method of processing objects, said method comprising: 
perceiving identifying indicia representative of an identity of an object among a plurality of objects received from an input conveyance system;
identifying one of a plurality of processing bins associated with the identifying indicia to receive the object;
moving an automated carrier that carries the identified processing bin along a track system to a processing station;
acquiring the object from the plurality of objects at an input area of the processing station using an end effector of an articulated arm,
depositing the object into the identified processing bin using the end effector of the articulated arm; and
moving the automated carrier of the plurality of automated carriers along the track system away from the processing station to carry for carrying the identified processing bin to an output conveyor,  
wherein the track system comprises a plurality of intermittently disposed track sections, each of the plurality of intermittently disposed track sections having one of a rectangular shape and a triangular shape at the edges thereof.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 71 recites limitations that include a processing system, comprising:
a processing station;
a track system that comprises a plurality of intermittently disposed track sections; and

wherein the processing station comprises a perception unit that perceives identifying indicia representative of an identity of an object among a plurality of objects received from an input conveyance system,
wherein the processing station further comprises an articulated arm having an end effector that acquires the object from among the plurality of objects at an input area of the processing station and deposits the object into an identified processing bin moved along the track system to the processing station by one of the plurality of automated carriers,
said identified processing bin being associated with the identifying indicia and said identified processing location bin being provided as one of the plurality of processing bins, and
wherein each of the plurality of intermittently disposed track sections has a polygonal shape, and
one or more of the plurality of automated carriers includes a plurality of wheel assemblies configured to pivot around one or more corners of a respective track section.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 82 recites limitations that include a processing system, comprising:
a plurality of processing stations;
a track system that comprises a plurality of intermittently disposed track sections; and
a plurality of automated carriers that move in at least two mutually orthogonal directions along the track system for carrying a plurality of processing bins between the plurality of processing stations,

wherein each processing station further comprises an articulated arm having an end effector that acquires the object from among the plurality of objects at an input area of the processing station and deposits the object into an identified processing bin moved to the processing station by one of the plurality of automated carriers,
said identified processing bin being associated with the identifying indicia and said identified processing bin being provided as one of the plurality of processing bins, and
wherein each of the plurality of intermittently disposed track sections has a polygonal shape, and
one or more of the plurality of automated carriers includes a plurality of wheel assemblies configured to pivot around one or more corners of a respective track section.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 90 recites limitations that include a method of processing objects, said method comprising: 
perceiving identifying indicia representative of an identity of an object among a plurality of objects received from an input conveyance system;
identifying one of a plurality of processing bins associated with the identifying indicia to receive the object;
1280799.1Application No.: 16/739,67016 Atty. Docket No.: BG.10187CONmoving an automated carrier that carries the identified processing bin in at least two dimensions along a track system to a processing station;

depositing the object into the identified processing bin using the end effector of the articulated arm; and
moving the automated carrier along the track system away from the processing station to carry the identified processing bin to an output conveyor,
wherein the track system includes a plurality of intermittently disposed track sections,
each of the plurality of intermittently disposed track sections having a polygonal shape, and
the automated carrier including a plurality of wheel assemblies configured to pivot around one or more corners of a respective track section.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        March 10, 2022